Title: From Thomas Jefferson to Louis Alexis Hocquet de Caritat, 20 November 1803
From: Jefferson, Thomas
To: Caritat, Louis Alexis Hocquet de


               
                  Sir
                     
                  Washington Nov. 20. 1803.
               
               I recieved last night your favor of the 16th. instant, with the Prospectus for the publication of General Collot’s travels through Louisiana & his account of that country. I willingly subscribe for a copy of it, and now return you the Prospectus which I presume will be published in the gazettes. although every thing respecting that country is interesting to the US. yet I suspect that the expansiveness of this edition will circumscribe the benefit of the publication to a narrow circle, and that one on a more economical scale by extending it’s sale, might have increased it’s usefulness to the public & it’s profit to you. but this is matter of opinion only, and your own judgment formed on experience is more to be relied on. should any new views of the subject induce you to vary the plan, you will still be pleased to consider me as a subscriber, on whatever scale it shall be published. Accept my salutations & good wishes.
               
                  Th: Jefferson
               
               
                  P.S. the French edition will be preferred.
               
            